FILED
                            NOT FOR PUBLICATION
                                                                               NOV 27 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DAKOTA WADE TIDWELL,                             No.    19-17329

              Plaintiff-Appellant,               D.C. No. 3:18-cv-08083-DLR

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                          Submitted November 16, 2020**
                                 Phoenix, Arizona

Before: BYBEE, MURGUIA, and BADE, Circuit Judges.

      Dakota Tidwell appeals the district court’s order affirming the Social

Security Administration’s denial of his application for disability insurance benefits

(DIB) and supplemental security income (SSI). Tidwell argues that the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Administrative Law Judge (ALJ) improperly weighted the assessments of his

treating psychiatrist, Dr. Gibson, and erroneously discounted his testimony

regarding the severity of his symptoms. The district court had jurisdiction under

42 U.S.C. §§ 405(g) and 1383(c)(3). We have jurisdiction under 28 U.S.C. § 1291.

We review the district court’s decision de novo. Garrison v. Colvin, 759 F.3d 995,

1010 (9th Cir. 2014). The ALJ’s disability determination will stand if it is free

from legal error and supported by evidence that a “reasonable person might accept

as adequate to support a conclusion.” Id. at 1009 (citing Lingenfelter v. Astrue,

504 F.3d 1028, 1035 (9th Cir. 2007)). We affirm.

      1.     The ALJ provided specific and legitimate reasons to discount the

assessments of Tidwell’s treating psychiatrist that were supported by substantial

evidence. Though the assessments of treating physicians are entitled to some

deference, Lester v. Chatter, 81 F.3d 821, 830 (9th Cir. 1995), those assessments

are not “necessarily conclusive as to either a physical condition or the ultimate

issue of disability.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).

Where, as here, the opinions of a treating physician are contradicted by other

medical evidence, the ALJ is tasked with resolving the conflict. See Benton ex rel.

Benton v. Barnhart, 331 F.3d 1030, 1040 (9th Cir. 2003). The ALJ may credit the

opinions of non-treating doctors over treating doctors if she provides specific and


                                          2
legitimate reasons that are supported by substantial evidence. Chaudhry v. Astrue,

688 F.3d 661, 671 (9th Cir. 2012).

      The ALJ reasonably found that the assessment of agency psychiatrist Dr.

Steingard contradicted Dr. Gibson’s assessment that Tidwell could not work due to

marked and extreme limitations. Whereas Dr. Gibson found that Tidwell’s

obsessive behaviors would cause him to be off task up to 15% of the day, Dr.

Steingard determined that Tidwell’s obsessive rituals took no more than “a few

minutes a day.” The ALJ also pointed out that Tidwell’s other treatment notes

contradicted Dr. Gibson’s conclusion that Tidwell’s mania and anxiety would

make it impossible for him to work. For instance, treatment notes throughout the

alleged disability period stated that “[Tidwell’s] moods were good, his obsessions

and anxiety remained but they were variable and manageable.” The ALJ also

observed that, despite Tidwell’s behavioral impairments, “[his] depression, bipolar

disorder, and anxiety [were] well controlled with medication,” and were

“manageable and stable.” The record supports the ALJ’s observation.

      The ALJ also cited the opinions of non-examining agency doctors Yandell

and Zuess who reviewed Tidwell’s medical records and determined that he could

perform light, semi-skilled work. The non-examining doctors’ opinions were

consistent with the record, which showed that Tidwell’s moods were stable, and his


                                         3
anxiety and obsessions were legitimate but manageable. Thus, the ALJ provided

specific and legitimate reasons, which were supported by substantial evidence, for

granting little weight to Dr. Gibson’s assessments.1

      2.     The ALJ provided clear and convincing reasons to discount Tidwell’s

testimony regarding the severity of his symptoms. The ALJ is responsible for

evaluating the claimant’s credibility, resolving conflicts in the evidence, and

clarifying ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

Absent evidence of malingering, an ALJ may reject a claimant’s subjective

symptom testimony only if there are specific, clear and convincing reasons to do

so. Brown-Hunter v. Colvin, 806 F.3d 487, 492–93 (9th Cir. 2015). To meet that

standard, the ALJ must “specify which testimony she finds not credible, and then

provide clear and convincing reasons, supported by evidence in the record, to

support that credibility determination.” Id. at 489.




      1
        Inasmuch as Tidwell contends that the ALJ erroneously interpreted the
medical evidence based on a misunderstanding of the medical definition of
Tidwell’s “stable” condition, that argument is unavailing. Although the term
“stable” may have a technical meaning in the treatment context, the record is clear
that Tidwell’s impairments were both stable and manageable with medication. See
Warre v. Comm’r of Soc. Sec., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments
that can be controlled effectively with medication are not disabling for the purpose
of determining eligibility for SSI benefits.”).
                                           4
      The ALJ outlined the portions of Tidwell’s testimony she found inconsistent

with the overall record: Tidwell’s anxiety made it impossible to work when he was

around other people, his difficulties concentrating prevented him from completing

tasks efficiently, and his inability to follow instructions precluded any meaningful

work. But as the ALJ observed, Tidwell’s treatment history and his own testimony

undercut such expansive limitations. Treatment notes from Southwest Behavioral

Health showed that Tidwell had learned to employ coping strategies to manage his

anxiety, and treatment notes from Little Colorado Behavioral Health Center

revealed Tidwell “was doing the best he [had] in years.” As the ALJ noted, those

treatment records demonstrated that Tidwell’s “depression, bipolar disorder, and

anxiety [were] well controlled with medication and [were] manageable and stable.”

Tidwell’s own testimony revealed that he had the capacity to volunteer at his

church, work in the church library, perform household chores, cook simple meals,

and tend to his pets. Those treatment records and activities contradicted Tidwell’s

testimony. Therefore, specific, clear and convincing reasons supported the ALJ’s

decision to discount Tidwell’s subjective testimony.

AFFIRMED.




                                          5